HARTZ, Circuit Judge,
dissenting, with whom TACHA, Chief Circuit Judge, and PAUL KELLY, JR., Circuit Judge, join:
The other dissents (with which I agree) have covered the issues well, so I can be brief.
First, Judge O’Brien has demonstrated that to construe the Colorado statute as mandatory produces results that could not have been intended by the legislature. The better reading of the statute is that it is directory, a hortatory expression by the legislature. Professor Kenneth Culp Davis examined “full enforcement” statutes — statutes commanding that law enforcement officers “shall” enforce the criminal law — in his classic book Police Discretion. He concluded that such laws permit the exercise of police discretion regarding how much, and even whether, to enforce particular criminal statutes. He wrote:
[Although the case for literal interpretation of the full enforcement legislation is both obvious and strong, I believe the case for non-literal interpretation, though far from obvious, is unanswerable, even though it is based on a somewhat sophisticated analysis that may have little appeal to those lawyers and judges who make quick decisions without digging below the surface.
Kenneth C. Davis, Police Discretion 82 (1975). We should be hesitant to read “literally” those similar laws that appear to compel police officers to arrest all violators of particular statutes.
Second, even assuming that the statute created a property interest “owned” by Ms. Gonzales or her children (I agree with Judge Kelly that the order itself could not create a property interest in enforcement of the order by law enforcement officers because public officials were not parties to the proceeding for issuance of the order), I *1145see no violation of procedural due process in this case. The purpose of “procedures” required by procedural due process is to improve how neutral decisionmakers are informed before making a decision. The procedures are to ensure, to the extent appropriate in the circumstances, that the decisionmaker has relevant information for the tasks of finding facts and determining what action is proper in light of those facts. Here, the decisionmaker, a law enforcement officer, needs information to decide (1) whether there is probable cause to believe that the subject of a protective order has violated the order and (2) if so, what is the best response to the violation (an arrest, a warning, or whatever). Given the limited time in which the officer must act, an adversary evidentiary hearing — the gold standard of procedural due process— is not feasible.
In my view, all that procedural due process could require in this context is an opportunity (1) to present evidence of a violation of the order and (2) to argue why an arrest is the proper response to the violation. Ms. Gonzales was given that opportunity. The tragedy is that the deci-sionmakers did not heed her pleas. But no amount of procedural due process can guarantee that a decisionmaker will make the right decision. Contrary to the analysis of the majority opinion, which sets forth a three-step process for how officers must decide whether to arrest someone, procedural due process is not concerned with how neutral decisionmakers “process” information within their own minds. As Judge McConnell explains, errors by deci-sionmakers raise questions only of substantive due process.